Order
PER CURIAM.
Appellant seeks post-conviction relief for ineffective assistance of counsel under Rule 29.15. Appellant claims his trial counsel was ineffective for failing to move to strike the charges of furnishing pornography to a minor and supplying liquor to a minor when he had already been charged with endangering the welfare of a child. He also claims that trial counsel was ineffective in that counsel failed to relay the prosecution’s offer for a plea bargain, which he would have accepted.
Affirmed. Rule 84.16(b).